Citation Nr: 0840815	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection and a 
noncompensable evaluation effective April 28, 2005.  In April 
2006, the veteran appealed the evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  From April 28, 2005, the veteran has, at worse, Level VII 
hearing loss in the right ear and Level I hearing loss in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim for service connection, a 
May 2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

The veteran's service medical records, VA medical treatment 
records and private treatment records have been obtained to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A July 2005 letter from the RO indicated that the National 
Personnel Records Center did not have copies of the veteran's 
service medical records because of the fire that occurred at 
their location on July 12, 1973.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).  There is no other indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was provided VA audiological examinations in June 
2005 and June 2006.  In the October 2008 informal hearing 
presentation, the veteran's representative argued that the 
June 2006 examination was inadequate under Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) and VA Fast Letters 7-10 
and 8-33 because the examiner did not state how the hearing 
loss affects the veteran's occupational functioning and daily 
activities.  The Board notes that the veteran's June 2006 VA 
audiological examination did not state the effects of the 
veteran's hearing loss on his occupation and daily 
activities.  The Board observes that in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court 
of Appeals for Veterans Claims (Court) noted that VA had 
revised its hearing examination worksheets to include the 
effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2007).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  

In this case, the VA examinations were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  The veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  

In the claims file, the veteran reported that his hearing 
loss makes it difficult to participate in conversation, 
affects his ability to communicate with others, and also 
makes him dependent on his wife or son to answer the phone at 
home.  See April 2006 appeal; August 2005 lay statement; 
April 2005 lay statement.  Although the June 2006 VA 
audiological examination made no notation indicating the 
effects of the veteran's hearing loss on his daily life, the 
June 2005 VA audiological examination noted that the veteran 
reported his greatest difficulty hearing in groups.  Thus, 
the June 2005 examination report did include information 
concerning how the veteran's hearing loss affects his daily 
functioning.  The June 2005 and June 2006 VA audiological 
examinations showed similar findings regarding the veteran's 
hearing loss that would not affect the veteran's current 
noncompensable rating.  The Board further notes that the 
veteran made no mention of any interference of his hearing 
loss on his occupation or employment in the claims file.  
Therefore, the veteran has not demonstrated any prejudice 
caused by a deficiency in the June 2005 and June 2006 VA 
audiological examinations.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
bilateral hearing loss.  As such, the appeal must be denied.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (2008); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes, however, the current appeal is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for this disability.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Thus, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo- 
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).

Under the exceptional patterns of hearing loss, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).

The veteran contends that his hearing loss makes it difficult 
to participate in conversation, affects his ability to 
communicate with others, and also makes him dependent on his 
wife or son to answer the phone at home.  See April 2006 
appeal; August 2005 lay statement; April 2005 lay statement.  
The veteran can attest to factual matters of which he had 
first- hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). However, as a lay person, he has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the degree of impairment are 
not competent, at least as to the measurable level of hearing 
loss that must be provided by the appropriate testing for VA 
rating purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, even though the veteran is competent 
to report that he has difficulty hearing, he is not competent 
to state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.

The Board first notes that the VA examiners who conducted the 
examinations of record provided the decibel readings for 500 
Hertz, but application of such is not necessary for 
calculating the average since it is not pertinent for rating 
the veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

A March 2005 private audiogram showed the veteran had speech 
recognition scores of 52 percent in the right ear and 100 
percent in the left ear.  Right ear results were noted: AC 
(Air Conduction): 50, 50, 50, 50, 55, 60, 65.  See March 2005 
private audiological examination.

The veteran was afforded a VA examination in June 2005.  The 
puretone thresholds, in decibels (dB)were:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
60
70
75
LEFT

15
15
25
40

The average puretone threshold was 65 dB in the right ear and 
23.75 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and 100 
percent in the left ear.  Applying the results of this 
examination to Table VI yields a Roman numeral value of Level 
IV for the right ear and Level I in the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss is properly evaluated as zero percent disabling.  
At the June 2005 examination, the examiner noted that the 
veteran reported greatest difficulty hearing in groups.  See 
June 2005 VA audiological examination.

On VA audiological consultation in October 2005, the 
following puretone thresholds were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT

65
65
70
85
LEFT

15
15
20
40

The average puretone threshold was 71.25 dB in the right ear 
and 22.5 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear and 
100 percent in the left ear.  Applying the results of this 
examination to Table VI yields a Roman numeral value of Level 
IV for the right ear and Level I in the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss is properly evaluated as zero percent disabling.  



On VA examination in June 2006, the following results were 
obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
55
60
85
LEFT

10
10
15
45

The average puretone threshold was 64 dB in the right ear and 
20 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 52 percent in the right ear and 94 
percent in the left ear.  Applying the results of this 
examination to Table VI yields a Roman numeral value of Level 
VII for the right ear and Level I in the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss is properly evaluated as zero percent disabling.

Under Table VI, the result of the three examinations 
indicates that, at worse, the veteran has Level VII hearing 
on the right and Level I hearing on the left.  However, under 
4.86, the veteran's right ear shows an exceptional pattern of 
hearing impairment which when considered with the findings 
reported above would at worse constitute Level VI hearing 
impairment under Table VIA.  See June 2005 VA audiological 
examination; October 2005 VA audiogram; June 2006 VA 
audiological examination.  Thus, the results obtained by 
applying Table VI would result in a higher numeral 
designation for the right ear.  Therefore, Level VII numeric 
designation of hearing impairment is applied to the veteran's 
right ear.  When combined with the Level I numeral 
designation in the veteran's left ear, the result under Table 
VII is a noncompensable or 0 percent disability evaluation.

The Board notes that a June 2005 VA audiology clinic note 
stated the significant difference between the veteran's ears 
might be due to a growth on the hearing nerve.  The clinician 
recommended a special hearing test and to be seen by an Ear, 
Nose and Throat specialist.  In a July 2005 addendum, it was 
noted that retrocochlear pathology studies were negative.  An 
October 2005 audiology consultation note also stated that the 
veteran had been worked up for a retrocochlear lesion but 
that the findings were negative.  See June 2005 VA audiology 
clinic note; July 2005 addendum; October 2005 audiology 
consult note.  These medical findings do not change the 
result of a noncompensable or 0 percent disability 
evaluation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In this regard, while the veteran has reported 
that he has difficulty communicating and participating in 
conversations with people, he has not provided any persuasive 
evidence that this impairment is not contemplated by the 
current schedular standards which clearly show that the 
veteran does not have a compensable hearing loss when the 
applicable legal criteria are applied to the audiometric 
findings in this case.  While there is no doubt that there is 
some interference with his daily activities because the 
veteran does have a recognized hearing loss, the record does 
not reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Accordingly, the Board finds that because each VA 
audiological examination indicates assignment of a 0 percent 
evaluation, the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).



ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


